DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examiner.
This Office action is Non-Final.
Examiner’s Remarks
The Examiner contacted Applicant’s representative on January 31st, 2022 in order to promote compact prosecution by recommending amendments to claims the claims in condition for allowance noted below, the Applicant’s representative did not reach back to the Examiner on whether the Applicant would agree to the amendment.  It was discussed to incorporate dependent claims 9 and 16 into their respective independent claims 7 and 14, however, upon revisiting the claim tree, the Examiner intended dependent claims 13 and 20 to be the objected allowable subject.  The Examiner attempted to contact Applicant’s representative but was unable to reach them, due to Office time constraints, this Office action is being mailed.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/07/2020 and 06/28/2021 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
If amended into their respective independent claims, the independent claims would be considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination that would be recited.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites an apparatus. Therefore, Step 1 is satisfied for claims 1-12 and 14-19. Step 2A Prong One: The independent claims recites the following:
determining, for each of a plurality of query sets in a plurality of query jobs, a query set feature representation, based on a first intermediate representation of features corresponding to each of a plurality of default query plan graphs and a second intermediate representation of features corresponding to each of a plurality of respective optimized query plan graphs; executing a first subset of the query sets; generating execution data of each query set of the first subset, the first subset selected based on a difference, determined by a difference model, between a default value of a performance metric and an optimized value of the performance metric associated with each of the query sets with respective ones of the query set feature representations; and deploying, 
generate a first subset of query jobs, from a plurality of query jobs having a plurality of query sets respectively, based on one or more subset criteria; generate an updated difference model by training a difference model based on execution data received from executed query sets corresponding to the first subset, the difference model configured to determine a difference between a default performance metric and an optimized performance metric corresponding to a query set of a query job based on query set feature representations associated therewith; generate, for each graph pair of graph pairs of the first subset having a first performance metric corresponding to a default query plan graph and a second performance metric corresponding to an optimized query plan graph of respective graphs of the graph pairs, and according to the updated difference model, an updated first performance metric and an updated second performance metric based on respective query set feature representations associated therewith; generate a second subset of query jobs by selecting one or more query jobs of the first subset according to a comparison of a determined initial difference score to an updated difference score between the updated first performance metric and the updated second performance metric; and provide, to a query optimizer, optimized query models associated with at least one query job of the second subset as a deployment model set (claims 7 and 14).

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of storing public and private time information as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the steps used to perform (e.g., optimizing query plans), using the database host, one or more processors, a memory and computer-readable storage medium as a tool. While this type of automation minimizes or eliminate the need for mentally and/or physical optimize the query plans, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer), Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the processors, non-transitory computer-readable medium and GUI at best is the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the terms “query sets”, “query jobs” and “subsets” cannot not be differentiated properly, i.e., do query jobs represent a set of query sets? Or are query sets representative of query jobs? Also, by executing a first subset of the query sets does it implies executing a subset of a set of query jobs or vice versa?  Also, it is unclear if a “query model” is representative of query jobs and/or a set of queries to be used by a query optimizer, if so at which point in the process is it utilized, early and/or late in the stage?  Lastly, it is not clear how a selections are made in response to, “…a 
With respect to claims 2-6, they would be rejected for at least being dependent of claim 1.
With respect to claim 3, the Examiner believes it should have depended on claim 2, due to the language “based on the respective first meta-information” appearing in claim 4 which depends on 3 (note claim 3 does not mentions meta-information but claim 2 does).
With respect to claims 7-13 and 14-20, they would be rejected for the same reason set forth in claims 1-6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hossain et al. (“PerfGuard: Deploying ML-for-Systems without Performance Regressions”, July 31st, 2017, also cited on the IDS dated 06/28/2021) hereinafter “Hossain”.
With respect to claim 1, Hossain teaches a method performed by a computing system, the method comprising:
determining, for each of a plurality of query sets in a plurality of query jobs, a query set feature representation, based on a first intermediate representation of see Figs. 1 and 2, disclosing steps 1 to 3];
executing a first subset of the query sets [see Fig. 2, disclosing steps 3 to 5];
generating execution data of each query set of the first subset, the first subset selected based on a difference, determined by a difference model, between a default value of a performance metric and an optimized value of the performance metric associated with each of the query sets with respective ones of the query set feature representations [see Fig. 2, disclosing steps 3 to 5; also, see description related to PlanDiff model]; and
deploying, to a query optimizer in a database host, optimized query models corresponding to a second subset of the query sets that is selected from the first subset based on a retrained version of the difference model that is retrained according to the execution data [see Fig. 2, disclosing steps 6-8].
With respect to claim 2, Hossain teaches the method of claim 1, as referenced above.  Hossain further teaches it comprises:
generating: 
the plurality of default query plan graphs respectively based on the query sets of the plurality of query sets and corresponding default query models of a plurality of query models, and first meta-information respectively associated with each of the default query plan graphs [see Fig. 1, disclosing step 1 - takes the CardLearner models and SCOPE jobs and runs a data generation script to produce the pre- and post- CardLearner physical plans along with their corresponding meta-information]; and 
generating:
the plurality of optimized query plan graphs respectively based on query sets of the plurality of query sets and corresponding optimized query models of the plurality of query models, and second meta-information respectively associated with each of the optimized query plan graphs [see Fig. 2, disclosing steps 6-7].
With respect to claim 3, Hossain teaches the method of claim 1, as referenced above.  Hossain further teaches generating the first intermediate representation of features in each node corresponding to each of the default query plan graphs [see Fig. 1, disclosing step 1…combine the raw data from the two sources merging the node level features into an intermediate representation (IR) and keeping the physical plans as graph structures]; and generating a second intermediate representation of features in each node corresponding to each of the optimized query plan graphs [see Fig. 2, disclosing steps 6-7].
With respect to claim 4, Hossain teaches the method of claim 3, as referenced above.  Hossain further teaches wherein said generating the first intermediate representation of features is performed based on the respective first meta-information; and wherein said generating a second intermediate representation of features is performed based on the respective second meta-information [see Fig. 1, disclosing step 1 - takes the CardLearner models and SCOPE jobs and runs a data generation script to produce the pre- and post- CardLearner physical plans along with their corresponding meta-information].
With respect to claim 5, Hossain teaches the method of claim 1, as referenced above.  Hossain further teaches it comprises:
performing at least one additional iteration of said executing and said generating, prior to said deploying, that each generates additional execution data, each additional iteration being performed on a respective iterative additional subset ultimately selected from the first subset that is based on a respective iterative additional retrained version of the difference model that is retrained according to the additional execution data of an associated iteration [see Fig. 2, step 6]; and
wherein the retrained version of the difference model of said deploying is retrained according to a most recent version of the execution data from a latest iteration of said executing [see Fig. 2, step 6, disclosing using the actual cost from pre-production retrain PlanDiff model].
With respect to claim 6, Hossain teaches the method of claim 1, as referenced above.  Hossain further teaches wherein the difference model is based on a graph convolution associated with the first intermediate representations, default query plan graphs, second intermediate representations, and optimized query plan graphs [see section 4, 3rd paragraph, disclosing we leverage both query graph structure and IR data and apply graph convolution network to learn node embeddings and then aggregate the embeddings for both query graph structures]; or wherein said deploying further comprises: querying a 
With respect to claims 7-10, 12, 14-17 and 19, the claims are drawn to a system and computer-readable storage medium of the embodiment of claims 1-6 and would be rejected for the same reasons set forth above.
With respect to claims 11 and 18, Hossain teaches the system and computer-readable storage medium of claims 9 and 16, as referenced above.  Hossain further teaches it comprises:
generate a first importance score for a first node of a first default query plan graph [see section 4, 3rd paragraph, disclosing the architecture proposed in SimGNN [1] to calculate the similarity between the two plans and importance scores];
generate a second importance score for a second node of a first optimized query plan graph that has a same physical operator as the first node [see section 4, 3rd paragraph, disclosing attention mechanism to aggregate the node embeddings, which also provides the importance scores of the physical operators in the query plans];
determine one or more factors that are indicative of a variation value between the first importance score and the second importance score based on respective intermediate representations of the first default query plan graph and of the first optimized query plan graph according to attention [see section 4, 3rd paragraph and Fig. 3, disclosing investigated individual IRs and validated that the IRs are actually different for the highlighted nodes which made some differences between the two plans]; and
provide at least one of the variation value, the one or more factors, or information associated with the one or more factors in an output report [see section 4, 3rd paragraph, disclosing report the accuracy; also, see Fig. 2, steps 4 and 7, disclosing the job subset selection module to pick a subset of high-impact jobs from the workload and featurizes the selected job subset meta data].
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jha et al. teaches clustering routines for extrapolating computing resource metrics.
Panuganty et al. teaches differentiation of search results for accurate query output.
Rath et al. teaches predicting and halting runaway queries.
Beitchman et al. teaches capability-based query planning for heterogenous processing nodes.
Huang et al. teaches model and infrastructure hyper-parameter tuning system and method.
Idicula et al. teaches automated provisioning for database performance.
Saxena et al. teaches using computing resources to perform database queries according to a dynamically determined query size.
Erlandson teaches reducing machine-learning model complexity while maintaining accuracy to improve processing speed.
Liu et al. teaches using machine learning to estimate query resource consumption in massively parallel processing database (MPPDB).
Kumar et al. teaches automated server workload management using machine learning.
Siebel et al. teaches systems, methods, and devices for an enterprise internet-of-things application development platform.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165